NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


In the Interest of M.A.L., a child.      )
                                         )
                                         )
S.A.,                                    )
                                         )
              Appellant,                 )
                                         )
v.                                       )    Case No. 2D19-2
                                         )
DEPARTMENT OF CHILDREN AND               )
FAMILIES and GUARDIAN AD LITEM           )
PROGRAM,                                 )
                                         )
              Appellees.                 )
                                         )

Opinion filed April 26, 2019.

Appeal from the Circuit Court for
Sarasota County; Rochelle T. Curley,
Judge.

Ita M. Neymotin, Regional Counsel, and
Julia A. Fletcher, Assistant Regional
Counsel, Fort Myers, for Appellant.

Meredith K. Hall, Children's Legal
Services, Bradenton, for Appellee
Department of Children and Families.

Thomasina Moore, Statewide Director
of Appeals, and Joanna Summers
Brunell, Appellate Counsel,
Tallahassee, for Appellee Guardian ad
Litem Program.
PER CURIAM.


           Affirmed.


SILBERMAN, BADALAMENTI, and ATKINSON, JJ., Concur.




                                  -2-